DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/02/2022 have been fully considered but they are not persuasive.

Regarding claim 1, applicant argues that Slobodyanyuk et al. (“Slobody”) (U.S. PG Publication No. 2021/0063546) fails to disclose or suggest calibrating based on changing a position of an object, specifically stating that while Slobody relates towards a calibration process in which a vehicle may obtain data for calibrating onboard sensors from external sensors, nowhere in Slobody does it disclose that the calibration itself is based on an actual movement or change in position of an object. In other words, while movement data for various objects in the environment may be obtained, that movement data is not disclosed to be used for the calibration process but rather to share such information with other devices such as vehicles.
	However, reading the claims with the broadest reasonable interpretation, the examiner respectfully disagrees. As seen in ¶0059 of Slobody, movement data of objects in the environment is taken into consideration, amongst other such data by the system. This data is then used, as seen in ¶0063, in the calibration process [or recalibration] of both an external vehicle or that of the local calibration table used by the onboard sensors of the current vehicle. Therefore, Slobody does indeed teach that the movement of objects [as well as other data] is indeed used for calibration [and recalibration], as well as sharing such information as applicant has mentioned.
	Therefore the rejection of claim(s) 1 is/are maintained. Regarding arguments pertaining to claim(s) 12, for reasons similar to those discussed above for claim 1, the examiner respectfully disagrees. Therefore the rejection of claim(s) 12 is/are maintained. Regarding claim(s) 2-11 and 13-14 the claim(s) is/are dependent upon claim(s) 1 and 12, respectively, and are still rejected under the same basis as claim(s) 1 and 12 and the arguments presented above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 7-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Slobodyanyuk et al. (“Slobody”) (U.S. PG Publication No. 2021/0063546).

In regards to claim 1, Slobody teaches a method for calibrating at least one sensor, in particular an environment sensor, of a vehicle, in which at least one calibration object is used that is located at a distance from the vehicle and is detectable by the sensor (See Abstract and ¶0004), the method comprising: 
	changing a position of the calibration object with respect to the sensor of the vehicle by moving the calibration object or the vehicle (See ¶0018 and 0059, 0063 and 0075 wherein movement presence, location, and/or movement data of various objects in the environment or of the vehicle itself may be used for calibration; it is noted that movement pertains to a change in position); and 
	following the change of the position, detecting current positional data using the sensor and using at least one external camera and reconciling the current positional data detected using the sensor and the current positional data detected using the at least one external camera (See ¶0024-0026 in view of the Abstract wherein the system may calibrate the onboard sensors by comparison of data between said onboard sensors and external sources, including position or location of one or more objects in six degrees of freedom, timestamps of measurements, sensor input data, etc.).

In regards to claim 2, Slobody teaches the method as recited in claim 1, wherein the position of the calibration object with respect to the sensor of the vehicle is changed by moving the calibration object around the vehicle (See ¶0018 and 0059, 0063 and 0075 wherein movement presence, location and/or movement data of various objects around the vehicle is taken into consideration).

In regards to claim 7, Slobody teaches the method as recited in claim 6, wherein the at least one external camera includes multiple external cameras (See ¶0024 in view of FIG. 1).

In regards to claim 8, Slobody teaches the method as recited in claim 1, wherein the positional data detected using the sensor and the at least one external camera are respectively provided with a time stamp (See ¶0003 and 0063-0064 wherein corresponding timestamps are taken into consideration as a reference frame with an associated external source).

In regards to claim 9, Slobody teaches the method as recited in claim 1, wherein the movement of the calibration object or of the vehicle due is detected continuously using the sensor and using the at least one external camera (See Abstract, ¶0003 and 0025 in view of FIG. 1 wherein the sensor data of the vehicle and external sources is taken over time [using changing data with corresponding timestamps] and is therefore taken continuously at least for a specific amount of time).

In regards to claim 10, Slobody teaches the method as recited in claim 1, wherein 6D positional data are detected using the at least one external camera (See ¶0025, 0077 and 0080).

In regards to claim 11, Slobody teaches the method as recited in claim 1, wherein all detected positional data are transmitted to a processing unit for evaluation, the processing unit being a component of a device for calibrating the at least one sensor (See ¶0027-0028 and 0035-0039 in view of FIG. 1 wherein a network of processing units may be used for coordination, organization, storage, connectivity, etc.).

In regards to claim 12, Slobody teaches a device for calibrating at least one sensor, comprising: 
	at least one calibration object (See Abstract, ¶0003 and 0024-0026 wherein various objects in the environment may be used for calibration); 
	at least one camera (See ¶0024-0026 and FIG. 1 and 2); and 
	a device configured to move the vehicle or the at least one calibration object (See FIG. 3 wherein for example the vehicle may be moved by the engine of the vehicle using accelerators or systems which may move the vehicle itself through automation); 
	wherein the device is configured to: 
	change a position of the calibration object with respect to the sensor of the vehicle by moving the calibration object or the vehicle (See ¶0018 and 0059, 0063 and 0075 wherein movement presence, location, and/or movement data of various objects in the environment or of the vehicle itself may be used for calibration; it is noted that movement pertains to a change in position), and 
	following the change of the position, detect current positional data using the sensor and using at least one external camera and reconcile the current positional data detected using the sensor and the current positional data detected using the at least one external camera (See ¶0024-0026 in view of the Abstract wherein the system may calibrate the onboard sensors by comparison of data between said onboard sensors and external sources, including position or location of one or more objects in six degrees of freedom, timestamps of measurements, sensor input data, etc.).

In regards to claim 13, Slobody teaches the device as recited in claim 12, wherein the at least one sensor includes an environment sensor (See ¶0024-0026).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slobodyanyuk et al. (“Slobody”) (U.S. PG Publication No. 2021/0063546) in view of Shimoyama (“Shimo”) (U.S. PG Publication No. 2020/0258257).

In regards to claim 3, Slobody fails to teach the method as recited in claim 2, wherein the calibration object is moved around the vehicle using a robotic arm or a drone.
	In a similar endeavor Shimo teaches wherein the calibration object is moved around the vehicle using a robotic arm or a drone (See ¶0066-0070 in view of FIG. 11 wherein it is understood that the markers [used for calibration] may be moved around using flying drones, this is taken in view of Slobody’s teachings wherein it is understood that specific targets around a vehicle may indeed be used for calibration purposes).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Shimo into Slobody because it allows for a system to move around objects used for calibration such as seen in ¶0066-0070 which may be used for estimation of camera parameters, thus providing greater control of such a calibration process.

In regards to claim 14, Slobody fails to teach the device as recited in claim 12, wherein the device configured to move the vehicle or the at least one calibration object includes a robotic arm, or a drone, or a turntable.
	In a similar endeavor Shimo teaches wherein the device configured to move the vehicle or the at least one calibration object includes a robotic arm, or a drone, or a turntable (See ¶0066-0070 in view of FIG. 11).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Shimo into Slobody because it allows for a system to move around objects used for calibration such as seen in ¶0066-0070 which may be used for estimation of camera parameters, thus providing greater control of such a calibration process.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slobodyanyuk et al. (“Slobody”) (U.S. PG Publication No. 2021/0063546) in view of Subramanian et al. (“Subra”) (U.S. PG Publication No. 2020/0005448).

In regards to claim 4, Slobody fails to teach the method as recited in claim 1, wherein the position of the calibration object with respect to the sensor of the vehicle is changed by rotating the vehicle.
	In a similar endeavor Subra teaches wherein the position of the calibration object with respect to the sensor of the vehicle is changed by rotating the vehicle (See for example ¶0005 and 0028 in view of 0052 wherein a calibration object may be rotated on a moving platform or a manual or automatic turntable, amongst other systems, for the purpose of at least calibration and image capture, this is taken in view of Slobody’s teachings wherein the vehicle data itself or various surrounding objects may be used for calibration).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Subra into Slobody because it allows for various manners in which calibration of an object or objects may be done, including at least through the use of a moving platform, manual or automatic turntable for rotation or translation of an object as described in ¶0005, thus providing a wide variety of manners for calibration and thus increasing adaptability of a system.

In regards to claim 5, Slobody fails to teach the method as recited in claim 4, wherein the vehicle is rotating using a turntable.
	In a similar endeavor Subra teaches wherein the vehicle is rotating using a turntable (See for example ¶0005 and 0028 in view of 0052 wherein a calibration object may be rotated on a moving platform or a manual or automatic turntable, amongst other systems, for the purpose of at least calibration and image capture, this is taken in view of Slobody’s teachings wherein the vehicle data itself or various surrounding objects may be used for calibration).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Subra into Slobody because it allows for various manners in which calibration of an object or objects may be done, including at least through the use of a moving platform, manual or automatic turntable for rotation or translation of an object as described in ¶0005, thus providing a wide variety of manners for calibration and thus increasing adaptability of a system.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slobodyanyuk et al. (“Slobody”) (U.S. PG Publication No. 2021/0063546) in view of Islam et al. (“Islam”) (U.S. Patent No. 10,373,336).

In regards to claim 6, Slobody fails to teach the method as recited in claim 1, wherein the vehicle or the at least one calibration object is moved within a previously defined calibration range, which is detected by the at least one external camera.
	In a similar endeavor Islam teaches wherein the vehicle or the at least one calibration object is moved within a previously defined calibration range, which is detected by the at least one external camera (See col. 7, li. 3-21 and col. 7, li. 66 – col. 8, li. 23 and ).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Islam into Slobody because it allows for proper tilting of a calibration pattern to be within a defined range of angles relative to the camera as described in col. 7, li. 3-21.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483